42 N.J. 135 (1964)
199 A.2d 650
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
WARREN D. KLINE, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued April 6, 1964.
Argued April 7, 1964.
Decided April 20, 1964.
*139 Mr. Arthur S. Meredith argued the cause for the appellant (Mr. Raymond R. Trombadore, on the brief).
Mr. David I. Stepacoff argued the cause for the respondent (Mr. Jay M. Hollander, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Gaulkin in the Superior Court, Appellate Division.
For affirmance  Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.